DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species XRCC4, the combination of XPA, XRCC3,UBE2A, APEX2, ATRIP, and NEIL2, as well as qRT-PCR in the reply filed on 7/10/2021 and 12/4/2021 is acknowledged.

An action on the merits of claims 1-6, 8-14 and 16 is set forth below.  Claims 7 and 15 are withdrawn from consideration as being directed to a non elected species. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. This judicial exception is not integrated into a practical application because the step(s) of  determining expression values of DNA repair genes are mere data gathering steps. The claim(s) 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites predicting a response of a patient with rectal cancer to nCRT therapy by determining a DNA repair score as well as treating a patient having rectal cancer by determining a DNA repair score, where the DNA repair score is calculated based on the expression levels of DNA repair genes.  These claims therefore recites the natural correlation/law between expression levels of DNA repair genes and response to nCRT.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The calculation/determination of a DNA repair score as well as steps of comparing expression levels to a predetermined threshold are also a recitation of abstract 
It should be noted that claim 1 only recites JE’s and do not include any elements in addition to the JE’s recited.  Accordingly, it is not patent eligible.
For the remaining claims, the additional element/step of determining expression levels of DNA repair genes does not integrate the JEs into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Likewise, the recitation that the recitation of treatment in 9 does not integrate the JE into a practical application because it is conditional.  It is dependent on a particular level of the DNA score as evidenced by the term “if” in the claim.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the steps of assaying for expression levels of DNA repair genes, including the genes set forth in the dependent claims, are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity.  The same holds for the generally recited methods of qRT-PCR, RNA-Seq, microarrays, etc as these are extremely well known and were in common use for expression analysis well before applicants effective filing date.  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muino (Muino et al; BioMed Research International; Article ID 921435; 2015, pages 1-10) in view of Moraleda (US 2005/0069863) and Weaver (US 2011/0217713).  
Muino teaches that chemoradiation improves oncological response in rectal cancer (see abstract).  Muino reviews studies that assayed gene expression to predict outcome to .  
Claims 2-4, 8, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muino in view of Moraleda and Weaver as applied to claims 1 and 9 above, and further in view of Suwinski (Suwinski et al; PLOS One, 7(7): e41379, 2012; pages 1-6), Cheng (Cheng et al; Cancer Sci (2015); pages 1678-1686, vol 106), and Lai (Lai et al; Tumor Biol; 2016, pages 2127- 2136) .
The teachings of Muino in view of Moraleda and Weaver are set forth above.  With regard to claims 2, 3, 10, and 11, Muino, Moraleda, and Weaver do not teach calculating the DNA repair score based on the expression values of DNA repair genes associated with a good response to nCRT and a poor response to nCRT, multiplying expression values by +1 and -1, respectively, to obtain weighted values and determining the DNA repair score by calculating the sum of the weighted gene expression values.  However Suwinski teaches a method of calculating a prognosis score based on the effect certain gene expression levels have on NSCLC outcome.  Suwinski teaches determining gene expression values, obtaining a weighted score by assigning +1 and -1 to the expression levels, and adding the scores.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to calculate a DNA repair score in the method of Muino, Moraleda, and Weaver as taught by Suwinski because Suwinski teaches that such a score can be used to predict clinical outcome based on gene expression levels.  It is noted that Suwinski teaches assigning -1 to protective genes and +1 to risk genes, however this is equivalent to using the reverse assignments as the ordinary artisan would immediately recognize that either construction would work and that the comparison to a predetermined threshold (higher or lower) would be determined based on which was used.  
With regard to expression of genes in the dependent claims it is noted that Weaver, Cheng, and Lai teach DNA repair genes and associations to gene expression levels and response to chemoradation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634